Citation Nr: 1333082	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  13-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1978 to April 1983 and additional service with the National Reserves.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied service connection for PTSD.  The Veteran subsequently perfected an appealed from the denial and the matter is now before the Board.

A review of the Virtual VA paperless claims processing system reveals that the system includes documents relating to the immediate appeal, including records of VA treatment.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2007 decision, the RO denied service connection for PTSD.  The Veteran did not file an appeal and the decision became final.

2.  The evidence associated with the claims file subsequent to the April 2007 decision includes previously unassociated service department records.


CONCLUSIONS OF LAW

1.  The April 2007 decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since the April 2007 decision is new and material to reopen for reconsideration a claim of service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  To the extent that the Board is reopening the claim of service connection for an acquired psychiatric disorder, the Board is granting, in full, the benefit sought on appeal and VA has no further duty to notify or assist.

Application to Reopen a Claim of Service Connection

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c) (West 2002)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen service connection for an acquired psychiatric disorder prior to addressing the merits of the matter.

Here, the service connection for PTSD was considered and denied in a RO decision of April 2007.  The Veteran did not appeal from that decision and the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103 (2013).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Notwithstanding the other provisions of 38 C.F.R. § 3.156, if at any time after the issuance of a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).

Since the April 2007 decision denying service connection for PTSD, VA has associated with the Veteran's claims file new service department records, specifically the Veteran's service personnel records.  As these records existed and could have been obtained at the time of the prior final denial, the Board finds that they are sufficient to reopen the claim for reconsideration.  See 38 C.F.R. §§ 3.156(b).



ORDER

New and material evidence having been presented, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran is seeking entitlement to service connection for PTSD.  However, a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, while the Veteran has stated that he is claiming service connection for PTSD, the Board interprets the claim liberally and in light of all evidence of record pursuant to Clemons.

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

The Veteran's primary contention is that PTSD is related to active service, specifically related to time he spent patrolling the Korean Demilitarized Zone (DMZ).  Service treatment records and service personnel records have been associated with the Veteran's claims file, however they are limited to records from the Veteran's service in the National Reserves.  No records associated with the Veteran's period of active duty have been located.  Nonetheless, the Veteran's DD-214 indicates that the Veteran had one year and one month of foreign service during active duty.

The Board finds that additional efforts should be undertaken in order to fulfill VA's duty to assist the Veteran in the development of his clam.  Specifically, while the RO determined that details provided by the Veteran regarding his alleged in-service stressor event are insufficient for the purposes of conducting additional research, the Board notes that neither the Joint Services Records Research Center (JSRRC) nor the Veteran's Army unit been contacted to inquire for additional records not currently associated with the claims file.

VA treatment records indicate differential diagnoses of PTSD and depression.  Before the Board may properly adjudicate the claim a VA examination must be conducted to help identify the nature the Veteran's current psychiatric status and whether any diagnosed disorder, not just PTSD, may be related to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC and request that research be done to identify all records pertinent to the Veteran's service to include unit records, if a unit is identified by the Veteran.  If no records can be located, a finding of unavailability should be made by JSRRC, documenting their development efforts.

If the Veteran is able to identify his unit during active duty, the unit should be contacted directly to obtain relevant unit records from the period of time during which the Veteran indicates that he was near the DMZ.

2.  Following the above development, schedule the Veteran for VA examination.  On examination, the examiner should identify each of the Veteran's current acquired psychiatric disorders.  For EACH diagnosed disorder, the examiner is to indicate whether the disorder is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service.

3.  After completing all indicated development, readjudicate the claim for service connection for an acquired psychiatric disorder to include PTSD in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


